254 U.S. 148
41 S.Ct. 72
65 L.Ed. 193
UNITED STATESv.NEDERLANDSCH-AMERIKAANSCHE STOOMVART MAATSCHAPPIJ  (HOLLAND-AMERICAN LINE).
No. 53.
Argued Jan. 28, 1920.

Restored to Docket for Reargument Oct. 11, 1920.
Reargued Nov. 17, 1920.
Decided Dec. 6, 1920.
Mr. Assistant Attorney General Davis, for the United States.
Messrs. Howard Mansfield and Franklin Grady, both of New York City, for appellee.
[Argument of Counsel from pages 148-149 intentionally omitted]
Mr. Justice DAY delivered the opinion of the Court.


1
A suit was brought in the Court of Claims by the Holland-American Line to recover from the United States for the cost of the maintenance and medical care furnished by the United States for certain aliens brought by the plaintiff to this country on the steamers of its line which it had been required to pay.


2
The petition sets forth that the United States immigration officials temporarily detained some aliens in hospitals because they were alleged to be suffering from temporary illness, or accompanied aliens who were so suffering, and subsequently permitted them to enter the country. The aliens were detained and subsequently admitted under the act of Congress known as the Immigration Act, passed February 20, 1907 (Comp. St. § 4242 et seq.). It is stated that the Secretary of Commerce and Labor and the Commissioner General of Immigration, and their subordinates, claiming to act under the authority of the Immigration Act, rendered to the petitioner from month to month bills for the hospital treatment and maintenance of the aliens so detained and subsequently admitted. Certain regulations of the Commissioner General of Immigration are cited; and it is alleged that the United States officials threatened that, if the bills were not paid, thereafter all aliens so brought to this country would be held on board ship until their application for admission to the United States should be finally adjudicated. It is set forth that on all vessels arriving in the port of New York there were aliens who were temporarily detained and subsequently admitted; that detention on board ship would have delayed the sailing of petitioner's vessels from periods varying from a few days to several weeks. The threats were actually carried out, at least in one instance, and if vessels were so detained the result would have been not merely great inconvenience and financial loss to the petitioner, but a complete disruption of oceanic commerce in the port of New York and the United States. 'Consequently, the petitioner paid, under duress and involuntarily, the bills, when rendered.'


3
It is alleged that the exaction of such payments of the petitioner, and the making of such threats were entirely without warrant of law; that the Immigration Act provides that, where a suitable building is used for the detention and examination of aliens, the immigration officials shall there take charge of such aliens and the transportation companies shall be relieved of the responsibility for their detention thereafter; that there was in the port of New York a suitable building for the detention and examination of aliens; that the Immigration Act required petitioner to pay the United States $4 for each alien entering the Unites States on its vessels; that the aliens whose hospital and maintenance expense bills were rendered to and paid by the petitioner, were detained and examined and subsequently admitted to the United States pursuant to the requirements of the Immigration Act; that special appropriations have been made for all expenses of the enforcement of the laws regulating the immigration of aliens into the United States, so that there has always been an available fund in the United States Treasury for the payment of the expenses of regulating the immigration of aliens into the United States, including the hospital bills referred to above.


4
Petitioner recites disagreement, as to such charges between the Secretary of Commerce and Labor and the steamship companies transporting aliens to the United States, and sets forth that an action was brought by the United States in the United States District Court for the Southern District of New York against the petitioner to recover hospital charges for aliens brought to the port of New York and temporarily detained and subsequently admitted. A judgment in favor of the company was subsequently reviewed by the Circuit Court of Appeals and was there affirmed. See 212 Fed. 116, 128 C. C. A. 632, affirmed by an equally divided court, 235 U. S. 686, 35 Sup. Ct. 203, 59 L. Ed. 424.


5
It is further alleged that the exaction from the claimant of the above-mentioned hospital charges under duress was in violation of its rights and privileges secured to petitioner as a subject of the kingdom of the Netherlands under the Constitution of the United States, by the treaties between the United States and the kingdom of the Netherlands and the laws of the United States; that the amounts thus unlawfully exacted from the claimant were remitted to the Commissioner of Immigration at the port of New York as required by him.


6
There being no demurrer, plea, answer, counterclaim, set-off, claim of damages, demand, or defense in the premises on the part of the United States, the Court of Claims directed a general traverse under the rules of the court, and afterwards made findings of fact, and substantially following the decision of the Circuit Court of Appeals, supra, held the United States liable for the payments exacted.


7
As to the claim that the plaintiff had bound itself by contract to pay these charges, the court held that the claimant was coerced into making the contract by threats of the defendant which would have destroyed the plaintiff's business, if ever executed.


8
The government contends that the claim thus presented was one sounding in tort, and, consequently, not within the jurisdiction of the Court of Claims, and that the petition should have been dismissed.


9
The jurisdiction of the Court of Claims rests upon section 145 of the Judicial Code (Comp. St. § 1136[1]), re-enactment of the Tucker Act of March 3, 1887 (24 Stat. 505). The jurisdiction conferred includes:


10
'All claims (except for pensions) founded upon the      Constitution of the United States or any law of Congress, upon any regulation of an executive department, upon any      contract, expressed or implied, with the government of the      United States, or for damages, liquidated or unliquidated, in      cases not sounding in tort, in respect of which claims the      party would be entitled to redress against the United States      either in a court of law, equity, or admiralty if the United      States were suable.'


11
We think that the statement of the substance of the petitioner's claim, as above set forth, shows that it rested upon payments alleged to have been made under duress because of the wrongful and tortious acts of officials of the United States government acting without authority of law in coercing the claimant to pay the sums demanded.


12
In many decisions of this court it has been held that by the provisions of the Tucker Act the government did not subject itself to liability for the torts or wrongful acts of its officers. Gibbons v. United States, 8 Wall. 269, 19 L. Ed. 453; Morgan v. United States, 14 Wall. 531, 20 L.Ed. 738; Hill v. United States, 149 U. S. 593, 13 Sup. Ct. 1011, 37 L. Ed. 862; Schillinger v. United States, 155 U. S. 163, 15 Sup. Ct. 85, 39 L. Ed. 108; United States v. Buffalo Pitts Co., 234 U. S. 228, 34 Sup. Ct. 840, 58 L. Ed. 1290; Tempel v. United States, 248 U. S. 121, 39 Sup. Ct. 56, 63 L. Ed. 162; Ball Engineering Co. v. White Co., 250 U. S. 46, 39 Sup. Ct. 393, 63 L. Ed. 835.


13
The appellee relies upon and quotes certain expressions found in the opinion delivered in Dooley v. United States, 182 U. S. 222, 21 Sup. Ct. 762, 45 L. Ed. 1074. In Basso v. United States, 239 U. S. 602, 36 Sup. Ct. 226, 60 L. Ed. 462, suit was brought in the Court of Claims for the illegal arrest and imprisonment of the claimant upon a charge of having imported goods from the United States into Porto Rico without having made entry of the same under an act of Congress which the appellant alleged was not in force in Porto Rico. It was alleged that the court was without jurisdiction, and that therefore the trial, conviction, and sentence of imprisonment deprived him of his liberty without due process of law in violation of the Constitution. The United States filed a general traverse of the petition, and subsequently moved to dismiss upon the ground that the court had no jurisdiction as the action sounded in tort. This motion was sustained in the Court of Claims, and an appeal taken to this court. Speaking of the contention of the appellant that the Court of Claims had jurisdiction, this court said:


14
'He, however, contends that the Court of Claims has      jurisdiction under the Tucker Act over claims ex delicto      founded upon the Constitution of the United States. And this,      he further contends, is supported by the recent decisions of      this court, and relies especially upon Dooley v. United      States, 182 U. S. 222.


15
'But that case did not overrule Schillinger v. United States,      155 U. S. 163, which, counsel says, holds directly contrary      to his contention and that he has not the ingenuity to      suggest how the court can now decide the case at bar in      appellant's favor without at least by implication overruling      the Schillinger Case. We are not disposed to overrule the      case, either directly or by implication. * * *


16
'The Dooley Case and cases subsequent to it which are relied      upon by the appellant concerned the exaction of duties or      taxes by the United States or its officers or property taken      by the government for public purposes. In such cases      jurisdiction in the Court of Claims for the recovery of the      duties and taxes or for the value of the property taken was      declared.


17
'In the case at bar (assuming as true all that is charged)      there was a wrong inflicted, if a wrong can be said to have      been inflicted by the sentence of a court legally constituted      after judgment upon issues openly framed by the opposing      parties both of fact and the applicable law, whether that law      was sections 2865 and 3082 of the Revised Statutes or the      Constitution of the United States. But, conceding that a      wrong was inflicted through these judicial forms, the case      nevertheless is of different character from the Dooley CASE, AS WAS ALSO THE SCHILLINGER CASE. thE latter case      passed uPon the jurisdiction of the Court of Claims in      actions founded on tort and declared the general principle to      be, based on a policy by imposed necessity, that governments      are not liable (155 U. S. 167) 'for unauthorized wrongs      inflicted on the citizen by their officers, though occurring      while engaged in the discharge of official duties.' And it      was further said (page 168): 'Congress has wisely reserved to      itself the right to give or withhold relief where the claim      is founded on wrongful proceedings of an officer of the      government.' Gibbons v. United States, 8 Wall. 269, 275;      Morgan v. United States, 14 Wall. 531, 534.'


18
The principle, reaffirmed in the case just quoted, is applicable here, for the reason that the claim presented sounded in tort, and was in substance an action to recover for the wrongful acts of the United States officials in compelling the claimant to pay under duress and without authority of law the sums sued for. Following the well-established construction of the Tucker Act, as declared in many cases in this court, we think that the Court of Claims should have dismissed the petition because it presented a claim not within its jurisdiction. The judgment of the Court of Claims is reversed, and the cause remanded to that court, with instructions to dismiss the petition.


19
Reversed.